DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites, “wherein the molecule the detergent comprises octylglucyl pyranoside or dodecyl maltoside,” without reciting the fact that, “the molecule the detergent comprises is octylglucyl pyranoside or dodecyl maltoside.” For purposes of examination, the Office assumes Applicant intended to recite, “is,” or simply that the detergent comprises octylglucyl pyranoside or dodecyl maltoside. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 
Claims 1-2, 10, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steketee ("Investigating the mod of action of AN5568, a novel therapeutic against African trypanosomiasis," PhD dissertation, March 2016).
	In regards to claim 1, Steketee discloses a method of identifying a protein capable of binding a ligand (see 3.10 Using DARTS (Drug affinity responsive target stability) to probe the putative mode of action of AN5568, p. 106), the method comprising: (a) contacting the ligand with two or more samples comprising a plurality of proteins in a solution (DARTS experiment was run using final concentrations of both 1 mM and 10 mM AN5568: p. 106, para. 3-4); (b) differentiating the proteins bound to the ligand ("bound proteins") from the proteins that are not bound to the ligand ("unbound proteins") in each sample (Coomassie stain showed a band of increased intensity in the 1 mM An5568 sample (fig. 3-28): p. 106, para. 4); (c) denaturing and digesting the bound proteins to form a plurality of peptides in each sample (protein lysates were 
	In regards to claim 2, Steketee discloses a method wherein step (a) comprises solubilizing the proteins using a detergent (Triton X-100, p. 239, “DARTS lysis buffer”).
	In regards to claim 10, Steketee discloses a method wherein after step (c) but prior to step (d) the plurality of peptides are analyzed using nano-scale liquid chromatographic tandem mass spectrometry (digested proteins were dried an analyzed by LC-MS/MS, protein sequences were identified using the TREU 927 (v5.0) T. brucei reference proteome: p. 57, para. 3).
server, TREU 927 (v5.0) T. brucei reference proteome) (p. 57, para. 3) to: (a) quantify a plurality of molecular features contained in a plurality of peptides in each of a plurality of samples, wherein each of the plurality of molecular features comprise a mass to charge ratio, a retention time, and peak intensity as measured by mass spectrometry (“The pronase-treated lysates were then run on a protein gel, and a Coomassie stain showed a band of increased intensity in the 1mM AN5568 sample (fig. 3-28). This band, as well as the corresponding band in the DMSO control, were extracted from the gel and gel extraction, as well as mass spectrometry, was carried out by Glasgow Polyomics”) (p. 106 para. 4 and p. 107 para. 1); (b) rank the molecular features that exhibit a statistically significant difference in quantity between a first subset of the plurality samples contacted with a ligand and a second subset of the plurality of samples that are not contacted with the ligand ("statistically significant molecular feature"; proteomics analysis of the enriched band observed in the DARTS assay) (see Table 3-3 on p. 108: Several peptides were identified); (c) identify one or more amino acid sequences of the ranked molecular features that cross a predetermined threshold (several uniquely mapped peptides not seen in the control sample, appearance of a protein… showed 3% sequence coverage in the dataset) (p. 109, para. 1-2); and (d) identify a protein that comprises the one or more identified amino acid sequences (Table 3-3 on p. 108). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steketee, as applied to claim 1 above, in view of Bagag et al. ("Separation of peptides from detergents using ion mobility spectrometry," 2011), hereinafter Bagag.
	In regards to claim 3, Steketee is silent on a method wherein the molecule the detergent comprises octylglucyl pyranoside or dodecyl maltoside.
	Bagag discloses the analogous art of performing mass spectrometry (high-field asymmetric waveform ion mobility spectrometry (FAIMS)) to separate peptides from detergents (abstract). Bagag teaches that the poor compatibility of detergents with mass spectrometry is well-known in the art (abstract) and that detergents such as X-100 or beta-d-dodecyl maltoside (DDM) allows clear identification of peptides using FAIMS (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method disclosed by Steketee to include a detergent which comprises dodecyl maltoside for the benefit of enabling clear identification of peptides using mass spectrometry (such as FAIMS) (Bagag: abstract).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Steketee, as applied to claim 1 above, in view of Nordlund et al. (US 2015/0140575), hereinafter Nordlund.
	In regards to claim 4, Steketee is silent on a method wherein step (b) comprises heating each sample to a temperature such that the solubility of the bound protein in the sample contacted with the ligand is different than the solubility of that same protein in a sample not contacted with the ligand.

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Steketee to include a step (b) comprising heating each sample to a temperature such that the solubility of the bound protein in the sample contacted with the ligand is different than the solubility of that same protein in a sample not contacted with the ligand for the benefit of identifying the specific temperature at which a bound target protein precipitates and unbound protein precipitates (Nordlund: [0048], [0115]-[0118]).
	In regards to claims 5-7, modified Steketee-Nordlund is silent on a method wherein each sample is heated to a temperature of about 40°C to about 65°C (claim 5), of about 48°C to about 56°C (claim 6), or of about 56°C (claim 7). 
	Nordlund teaches that a temperature range is a result-effective variable that may be optimized (precipitation curve) wherein a temperature range is applied a sample comprising a bound protein target to a ligand and a control sample comprising unbound 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the result-effective variable of heating each sample to a temperature of about 40°C to about 65°C (claim 5), of about 48°C to about 56°C (claim 6), or of about 56°C (claim 7) for the benefit of determining precipitation temperatures of both the bound and unbound target protein (Nordlund: [0048], [0115]-[0118]).
	
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steketee, as applied to claim 1 above, in view of Hsieh et al. (US Patent No. 5,462,863, Iss. 31 October 1995), hereinafter Hsieh.
In regards to claim 8, Steketee is silent on a method wherein step (b) comprises titrating each sample with a solution to lower the dielectric constant such that the solubility of the bound protein is different in the sample contacted with the ligand than the solubility of the same protein in a sample not contacted with the ligand.
Hsieh discloses the analogous art of precipitating proteins (hepatitis B surface antigen protein) (abstract). Hsieh teaches that water-miscible solvents such as ethanol, methanol, isopropanol, or acetone can be used to precipitate proteins by lowering the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Steketee to include in step (b) titrating each sample with a solution to lower the dielectric constant such that the solubility of the bound protein is different in the sample contacted with the ligand than the solubility of the same protein in a sample not contacted with the ligand for the benefit of precipitating bound and unbound proteins (Hsieh: col. 7, ln. 2-6).
In regards to claim 9, modified Steketee-Hsieh discloses a method wherein each sample is titrated with methanol or acetone (Hsieh: col. 7, ln. 2-6).

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Steketee, as applied to claim 1 above, in view of Yates et al. ("A Cloud Computing Implementation of Differential Mass Spectrometry: A Label Free Method for Proteomic Profiling," 13 June 2014), hereinafter Yates.
In regards to claim 11, Steketee is silent on a method wherein step (e) comprises using differential mass spectrometry. 
Yates discloses the analogous art of a differential mass spectrometry (dMS) method for relative quantitation and identification of statistically significant changes in high resolution mass spectrometry data (Background, see col. 1). Yates teaches that using dMS in proteomic studies provides an efficient label free quantitative method for the analysis of high resolution mass spectrometry (MS) data (System Specifications, Differential MS Workflow, see col. 1).

In regards to claim 12, modified Steketee-Yates discloses a method further comprising assigning the molecular features to an isotope group characterized by a chemical formula and an isotope distribution (table of isotope groups that were detected, aligned, integrated, and linked to corresponding MS/MS spectra) (Yates: Figure 3, see col. 2).
In regards to claim 13, modified Steketee-Yates discloses a method wherein ranking the statistically significant molecular features comprises statistical and practical filtering (modular data analysis tools that perform data selection, filtering, transformation, and statistical analysis) (Yates: Figure 6, see col. 3). 
In regards to claim 14, modified Steketee-Yates discloses a method wherein the statistically significant molecular features that are determined to still be significant based upon the statistical practical filtering are highly ranked (Yates: See figures 5-7).
In regards to claim 15, modified Steketee-Yates discloses a method wherein the statistical filtering comprises t-tests (Steketee: Figure 3-32 on p. 127).
In regards to claim 16, modified Steketee-Yates discloses a method wherein the practical filtering comprises excluding any statistically significant molecular features that 
In regards to claim 17, modified Steketee-Yates discloses a method wherein the practical filtering comprises excluding any statistically significant molecular features that were the only significant features in a single isotope group with a p value of less than about 0.01 based on the statistical filtering (table of isotope groups that were detected, aligned, integrated, and linked to corresponding MS/MS spectra) (Yates: Figure 3, see col. 3).
In regards to claim 18, modified Steketee-Yates discloses a method wherein step (e) comprises CHORUS web application for storing, sharing, visualizing, and analyzing spectrometry files (dMS that Utilizes Amazon Web Services and CHORUS mass spectrometry data analysis platform) (Yates: Background; see Figure 2, col. 2).
In regards to claim 19, modified Steketee-Yates discloses a method wherein step (g) comprises comparing the amino acid sequences of the statistically significant molecular features with a protein database and identifying which proteins of the protein database contain the statistically significant molecular features (the tandem mass spectrometry data and protein database search results linked to the corresponding high resolution precursor ion data; allows investigators to visually review that the peptide and protein identification data for a specific precursor ion) (Yates: Figure 7, col. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797